Edgar J. Nathan, J.
Upon the foregoing papers this proceeding to direct defendants to permit an inspection of the books and records of the corporate defendant and its subsidiaries is denied and the cross motion to dismiss the petition is granted.
It appears from the petition and the terms of the contract annexed thereto that petitioner has only a contingent interest in the stock. which is still registered in his name. Under the contract petitioner sold his stock to the corporation. The stock is held in escrow pending final payment of the purchase price. Outside of the right to have the stock returned to him in the event of the purchaser’s default, petitioner transferred all his rights to the stock to the corporation. Under these *769circumstances petitioner, having sold his stock, cannot obtain an inspection of the corporate records (Matter of Gaines v. Huyler, 4 Misc 2d 935, affd. 190 App. Div. 941).
While petitioner is afforded a right to an inspection under the contract, he may not enforce that right by way of an article 78 of the Civil Practice Act proceeding (Matter of Weidenfeld v. Keppler, 84 App. Div. 235).
Settle order.